Citation Nr: 1504470	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  13-02 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a left wrist fracture.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to February 1966.  The Veteran then served in the Reserves from May 1971 to January 1998.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from March 2010, December 2010, and March 2013 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In March 2014, the Veteran was afforded his requested Board hearing before the undersigned Veterans Law Judge (VLJ) at the local RO in Seattle, Washington (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.  

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

The issue of entitlement to service connection for residuals of a left wrist fracture is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a July 2000 rating decision, the RO denied service connection for bilateral hearing loss on the basis that the claim was not well-grounded because there was no nexus between the Veteran's current bilateral hearing loss and his active military service.  The Veteran submitted a Notice of Disagreement (NOD) in February 2001.  The AOJ issued a Statement of the Case (SOC) in May 2002.  The Veteran did not submit a Substantive Appeal and the July 2000 rating decision became final.

2.  Since the July 2000 rating decision, the Veteran was afforded a QTC VA audiological examination in August 2011, in which the VA examiner found that the Veteran's current bilateral hearing loss was due to his military service noise exposure.

3.  The medical evidence submitted since the July 2000 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the bilateral hearing loss claim and raises a reasonable possibility of substantiating the claim.

4.  At the August 2011 QTC VA examination, the audiologist determined that the Veteran currently had tinnitus and sensorineural hearing loss in accordance with VA regulations (38 C.F.R. § 3.385).

5.  The AOJ, in the November 2012 SOC, conceded the Veteran's in-service excessive noise exposure based on his duty at air stations around airplanes.

6.  The Veteran's service treatment records (STRs) document three complaints of ear pain during service in August 1964.

7.  The Veteran submitted a November 2009 statement from a fellow solider confirming the Veteran's in-service noise exposure without hearing protection.

8.  The Veteran and his spouse testified at a March 2014 Board hearing, in which the Veteran described his in-service noise exposure without hearing protection and experiencing tinnitus while on active duty and since then.

9.  The Veteran was afforded a QTC VA audiological examination in August 2011, in which the VA examiner found that the Veteran's current bilateral hearing loss and tinnitus were due to his military service noise exposure.

10.  The Veteran submitted three medical opinions from his treating VA and private physicians dated in August 2009, October 2010, and July 2011, who determined that the Veteran's current bilateral hearing loss and tinnitus were related to his active military service.

11.  The Veteran was afforded another QTC VA audiological examination in September 2011, in which the VA examiner found that the Veteran's current bilateral hearing loss and tinnitus were not due to his military service noise exposure.

12.  In giving the Veteran the benefit of the doubt and in finding the evidence to be in equipoise, the Board finds that the Veteran's current bilateral hearing loss is shown to be etiologically related to his active military service.

13.  In giving the Veteran the benefit of the doubt and in finding the evidence to be in equipoise, the Board finds that the Veteran's current tinnitus is shown to be etiologically related to his active military service.
 

CONCLUSIONS OF LAW

1.  The July 2000 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the July 2000 rating decision is new and material and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Service connection for bilateral sensorineural hearing loss is established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

4.  Service connection for tinnitus is established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss, and the claim is reopened.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining left wrist claim can be properly adjudicated.   

This claim was recently denied in a March 2013 rating decision.  In response, in October 2013, the Veteran submitted additional evidence and a statement indicating his intent to continue his appeal of this claim.  In response to this NOD, the AOJ did not issue a SOC.  To date, a SOC has still not been provided for this issue.  The United States Court of Appeals for Veterans Claims (Court) has held that where a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the claim is being remanded again for issuance of a SOC and to give the Veteran the opportunity to complete an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26 (2014). 

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Veteran and his representative on the issue of entitlement to service connection for residuals of a left wrist fracture so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely Substantive Appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


